Case 3:20-cv-00136-HEH Document 32 Filed 12/07/20 Page 1 of 1 PageID# 153




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION




UNITED STATES OF AMERICA


       Plaintiff,


                                                     CIVIL NO.3:20-cv-00136-HEH

MARK BISSOON,CAROLINE COUNTY
COMMISSIONER OF THE REVENUE,in
his official capacity,


       Defendant.




                                        FINAL ORDER

        THIS MATTER is before the Court on a Stipulation of Dismissal(ECF No. 31) filed by

the parties pursuant to Federal Rule of Civil Procedure 4I(a)(l)(A)(ii). It appearing to this Court

that all matters of controversy have been fiilly resolved and compromised, it is HEREBY

ORDERED that this action is DISMISSED WITH PREJUDICE, each party to bear its own costs

and attorney's fees.

        The Clerk is directed to send a copy ofthis Order to all counsel of record.

        It is SO ORDERED.




                                                            /s/
                                                             The Honorable Henry E. Hudson
                                                             Senior United States District Judge

Richmond, Virginia
